Name: Commission Regulation (EEC) No 1136/92 of 4 May 1992 determining the extent to which applications lodged in April 1992 for import licences for fresh, chilled or frozen beef under the import arrangements provided for in the Interim Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic (CSFR) can be accepted
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 120/30 Official Journal of the European Communities 5. 5. 92 COMMISSION REGULATION (EEC) No 1136/92 of 4 May 1992 determining the extent to which applications lodged in April 1992 for import licences for fresh, chilled or frozen beef under the import arrangements provided for in the Interim Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic (CSFR) can be accepted respect of the first period, the quantities available for the three countries concerned for the second period running from 1 July to 30 September 1992 should accordingly be determined, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 898/92 of 8 April 1992 laying dowd detailed rules for the applicaiton of the import arrangements for fresh, chilled or frozen beef provided for in the Interim Associa ­ tion Agreements between the Community and the Repu ­ blic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic ('), and in particular Article 3 (4) thereof, Whereas Article 1 (1 ) and (2) of Regulation (EEC) No 898/92 fixes the quantity of fresh, chilled and frozen beef originating in Poland, Hungary and the Czech and Slovak Federal Republic which may imported under special conditions in respect of the period 1 March to 30 June 1992 ; whereas the quantities covered by import licence applications are such that import licences may be granted for the full quantities applied for ; Whereas Article 1 (3) of Regulation (EEC) No 898/92 states that if during 1992 the quantities for which applica ­ tions for import licences have been submitted for the first or second period specified in paragraph 2 of that Article are less than the quantities available, the remai ­ ning quantities are to be added to the quantities in HAS ADOPTED THIS REGULATION : Article 1 1 . Import licences shall be granted for the full quanti ­ ties covered by applications submitted for the period 1 March to 30 June 1992 under the import arrangements referred to in Regulation (EEC) No 898/92, 2. The quantities available for the period referred to in the second indent of Article 1 (2) of Regulation (EEC) No 898/92, running from 1 July to 30 September 1992, amount to :  2 500,50 tonnes for meat originating in Poland,  2 979,50 tonnes for meat originating in Hungary,  1 850,10 tonnes for meat originating in the Czech and Slovak Federal Republic. Article 2 This Regulation shall enter into force on 6 May 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 May 1992. For the Commission Ray MAC SHARRY Member of the Commission (  ) OJ No L 95, 9 . 4. 1992, p. 44.